Citation Nr: 1415488	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) as of January 10, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision review officer decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and awarded a 10 percent rating, effective January 16, 2009.  The Veteran appealed that decision and his rating was increased to 30 percent in an April 2011 rating decision.  In May 2012, the Board granted an increased rating of 50 percent and remanded the issues of whether a higher rating was warranted as of January 10, 2012, and TDIU for further development.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, from January 10, 2012, his PTSD is characterized by sleep problems, nightmares, flashbacks, irritability, hypervigilance, avoidance, and interpersonal conflicts, which result in occupational and social impairment with deficiencies in most areas.

2.  Resolving all doubt in the Veteran's favor, from January 10, 2012, the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  From January 10, 2012, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From January 10, 2012, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2012 remand, VA sent the Veteran a September 2012 notice letter that explained the information or evidence needed to substantiate a TDIU claim and how VA determines disability ratings and effective dates.  VA then associated additional VA treatment records with the claims file.  Finally, VA provided the Veteran with a medical examination in September 2013.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evidence

VA treatment records from January 2012 note that the Veteran was fired from his job for not being dependable.  He reported that he was tired due to waking up with bad dreams.  He stated that he could not draw unemployment because he was physically able to work, but he could not return to his normal profession as a truck driver.  He would get angry on the road.  He was living with his ex-wife and young sons, but did not expect this arrangement to last very long.  He reported headaches and anxiety.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that he was assigned a GAF score of 50, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

At his February 2012 hearing, the Veteran testified that his symptoms had worsened since he quit drinking.  He was unable to hold down a job because of problems with authority.  He had had two jobs in the prior two years and four or five in the past five years.  These jobs generally ended with him being fired.  He stated that he was terminated from his most recent job on January 10, 2012, for being not dependable.  He testified that he had quit drinking alcohol a month prior and was "going crazy" and suffering from hallucinations.  He testified that he had nightmares every night and this affected his ability to drive for work.  He reported filing for unemployment.  Additionally, the Veteran testified that he was currently awaiting finalization of his fourth divorce.  He stated that he had an excellent relationship with his two sons, but no one else.

Social Security Administration (SSA) records show complaints of worsening symptoms in January 2012.  Specifically, the Veteran reported an increase in depression, which made him want to sleep all the time.  He would stay home and forget what he was trying to do.  He reported watching his sons after school, performing sedentary activities of daily living independently, completing household chores and yard work, driving, shopping, and managing finances.  He could become extremely irritated and was usually fired from jobs after verbal altercations with people he felt had wronged him.  In June 2012, SSA found the Veteran not disabled.  In a November 2012 decision, SSA found that the Veteran was disabled as of January 5, 2012.

An August 2012 VA Homeless Program psychosocial assessment included a mental status examination.  At that time, the Veteran was found to be calm and cooperative.  He was casually and appropriately dressed.  His behavior was appropriate.  He was alert and fully oriented.  His mood was positive.  His affect was appropriate.  He reported no suicidal or homicidal ideation, hallucinations, delusions, or disturbances of perception.  His speech was normal.  His insight was good.  His attention, concentration, and recent memory were normal.  He was assigned a GAF score of 55, which indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

VA treatment records from February 2012 to October 2013 include generally consistent mental status examination findings.  Specifically, he was casually dressed with good hygiene and good eye contact.  He was cooperative, not agitated, and socially appropriate.  He had no psychomotor symptoms.  His mood was okay and his affect was full range.  His speech was normal.  He had no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations.  He had no overt psychotic symptoms of evidence of a thought disorder.  His thoughts were logical, linear, and goal-directed, without circumstantial, tangential, or psychotic thoughts.  He was fully alert and oriented.  He demonstrated adequate concentration.  His judgment was fair.  He understood mental illness and sought ongoing treatment.  He had mild short term memory problems.  His GAF scores ranged from 44 to 48, which indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  During this period, one of the Veteran's sons was living with him and he continued to see his other son, who returned to his mother in February 2013, regularly.  He had some arguments with his live-in son about rule setting and conflict with his ex-wife over their son's education and her live-in boyfriend.

During this period, the Veteran's alcohol use varied.  The Veteran quit drinking in March 2013.  See April 2013 VA treatment record.  May 2013 VA treatment records note the Veteran's intermittent episodes of memory loss and an increase in his symptoms of depression and anxiety since he quit drinking.  June 2013 VA treatment records note that the Veteran was still drinking alcohol, but lowering the amount.  VA treatment records from July 2013 note the Veteran's report of a flashback while sitting on the back of a pickup, causing him to dive off the truck.  He did not get along with people and his cancer was bringing him down.  He was sleeping terribly at night.  August 2013 VA treatment records show the Veteran's ex-wife accused him of drinking and called the police.  The police asked him to dump out the beers in his refrigerator.  The Veteran reported that he "keeps going back to Vietnam" and that his stress is making his symptoms worse.  He drank more when he found out he had prostate cancer.  

In a June 2012 psychological assessment, the Veteran showed significant symptoms of anxiety and depression.  He reported symptoms of anhedonia, fatigue, sadness, low self-worth, feelings of guilt, agitation, indecisiveness, hypersomnia, decreased appetite, difficulties concentrating, nightmares, hypervigilance, emotional numbing, avoidance of places that remind him of his trauma, flashbacks, and irritability.  He was assigned a GAF score of 35, which indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

The Veteran underwent a VA examination in September 2012.  At that time, the Veteran reported that he had recently divorced his fourth wife and would have custody of the older of their two sons.  He reported having good relationships with both sons and a couple of friends who also served in Vietnam.  One lived in Reno and they spoke once a week.  The other lived in Albuquerque and was dying of cancer.  They spoke twice a week.  He reported being fired after difficulty getting along with a new dispatcher.  He maintained that he had stopped heavy drinking in October 2011.  He reported severe flashbacks and nightmares.  He took care of his sons every day after school and had recently taken them fishing.  He had recently been in a fight with a man at a bar who stepped on his foot while playing pool.  He reported that he had lessened his drinking as part of his agreement with his ex-wife was that he would not drink in front of their sons in exchange for her not leaving the state.  Mental status examination revealed that the Veteran was pleasant and cooperative throughout the interview.  He was able to develop a rapport with the interviewer.  He was well-groomed and maintained eye contact.  His speech was linear and goal-directed with no evidence of unusual thought content.  His affect was restricted and appropriate to the content of his speech.  His mood appeared normal.  The Veteran's symptoms included anxiety, depression, and chronic sleep impairment.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  This examiner further opined that the Veteran was not precluded from all forms of substantially gainful employment due to his PTSD.  The Veteran did have difficulty establishing and maintaining effective work and social relationships due to his PTSD, but this did not rule out all forms of employment, such as a loosely supervised employment situation with little or no social contact.  Furthermore, this was not an inability to establish and maintain effective relationships.  The Veteran seemed to have a good relationship with his sons and a couple of friends.  His PTSD-related GAF score was 60, which indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

In an April 2013 addendum opinion, the VA psychologist found that the Veteran's functional impairment due to PTSD consisted of difficulty establishing and maintaining effective relationships.  While the November 2012 SSA decision found the Veteran unemployable, this decision relied on factors (age and availability of jobs) that do not apply to VA determination for TDIU.  The Veteran's PTSD did not render him unable to secure and maintain gainful employment, noting that he would be expected to perform adequately in a loosely supervised work setting that required minimal interactions with others.  Likewise, while the Veteran's hearing impairment impacted his ability to work, it was not seen as a bar to employment.

In June 2013, the Veteran's former employer completed and returned a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The reason given for the Veteran's termination was "late deliveries, poor communication, and lack of confidence in his abilities to perform job duties as required."  The Veteran last worked on January 5, 2012.

An August 2013 letter from a VA nurse, noted that the Veteran struggled with nightmares, hypervigilance, sleep, avoidance, and maintaining employment as he had difficulty dealing with authority and getting along with people.  His prior employment as a truck driver provided some independence as he had difficulty getting along with coworkers.  Recently, his fourth marriage ended in divorce.  This nurse opined that he was no longer able to work due to his PTSD and medical problems.

In a September 2013 phone call with VA primary car, the Veteran reported having significant side effects to a prescribed headache medication.  He reported having a bad reaction in that he "went wacko:" relieved himself in his shorts, beat the couch, and had bad flashbacks to Vietnam.  An October 2013 VA mental health note shows that the Veteran reported he was tired all day.  He was stable on his current medication.  He was busy with his sons and trying to stay busy all day.  

PTSD

The Veteran was originally granted service connection for posttraumatic stress disorder (PTSD) in an April 2010 decision review officer decision.  At that time, he was awarded a 10 percent evaluation, effective January 16, 2009.  The Veteran appealed that decision and his rating was increased to 30 percent in an April 2011 rating decision.  This rating was increased to 50 percent in the May 2012 Board decision and was effectuated in a July 2012 rating decision.  That Board decision remanded the issue of whether a higher rating was warranted as of January 10, 2012, which is the issue currently before the Board.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Since January 10, 2012, the Veteran's PTSD has been characterized by sleep problems, nightmares, flashbacks, irritability, hypervigilance, avoidance, and interpersonal conflicts.  GAF score have varied wildly from a low of 35 at the June 2012 psychological assessment to a high of 60 at the time of his September 2012 VA examination, three months later.  The bulk of his noted GAF scores, however, have fallen in the 41 to 50 range, indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The VA examination report is very thorough and is entitled to significant probative weight.  However, the reports from outpatient treatment reflect more severe symptoms.  Resolving all doubt in the Veteran's favor, his symptoms reflect occupational and social impairment with deficiencies in most areas warranting a 70 percent rating.  However, he does not exhibit total occupational and social impairment.  There are no symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes significant difficulty with interpersonal interactions, sleep disturbances, and flashbacks.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As of September 23, 2013, the Veteran was awarded a 100 percent rating for prostate cancer.  The Board notes the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008) that VA must still consider a TDIU claim despite a total disability rating being in effect in order to determine the Veteran's eligibility for SMC  under section 1114(s).  38 U.S.C.A. § 1114(s).  The Veteran has not worked since January 2012, and the record supports his claim that his service-connected disability is a major factor in his inability to work.  A November 2012 SSA determination and August 2013 letter from VA nurse further buttress his claim.  The outpatient clinic reports reflect serious psychiatric symptoms and resolving all doubt in the Veteran's favor, the Board finds that a TDIU is warranted from January 2012.  


ORDER

A 70 percent rating for PTSD as of January 10, 2012, is allowed, subject to the regulations governing the award of monetary benefits.

TDIU from January 2012 is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


